AFFIRMED; Opinion Filed June 4, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01140-CR

                          MANUEL JOSEPH CORTEZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1230535-T

                            MEMORANDUM OPINION
                       Before Justices Moseley, O'Neill, and FitzGerald
                                 Opinion by Justice Moseley
       Manuel Joseph Cortez was indicted for driving while intoxicated. He entered an open

plea of guilty and pleaded true to an enhancement paragraph. The trial court accepted the open

plea and sentenced Cortez to twelve years’ incarceration. In a single issue, Cortez argues the

State improperly filed a notice that it intended to submit an enhancement paragraph to the jury.

The background of the case and the evidence adduced below are well known to the parties; thus,

we do not recite them here. Because all dispositive issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial court’s judgment.

       The indictment alleged that Cortez unlawfully operated a motor vehicle while

intoxicated, and that Cortez had two prior convictions for driving while intoxicated. After the

indictment was filed, the State filed a “Notice of the State’s Special Plea of Enhancement

Paragraphs,” which notified Cortez that the State intended to submit an enhancement paragraph
to the jury. The certificate of service on the notice states that a copy was “emailed to the

defendant’s attorney of record” and provided the name of Cortez’s attorney. Cortez then filed a

pro se motion to quash the enhancement paragraph. The record does not show that the trial court

ruled on Cortez’s motion.

       On appeal, Cortez argues the State’s notice of enhancement to the indictment was a

nullity because the State failed to obtain leave from the trial court to amend the indictment. See

TEX. CODE CRIM. PROC. ANN. art. 28.11 (West 2006). In response, the State argues Cortez failed

to preserve his objection. We agree.

       To preserve an issue for appellate review, the record must show the complaining party

made a timely request, objection, or motion that stated the grounds for the ruling sought and that

the trial court ruled on the request, objection or motion either implicitly or expressly or the trial

court refused to rule on the request, objection, or motion, and the complaining party objected to

the refusal. TEX. R. APP. P. 33.1(a). Although Cortez filed a pro se motion to quash the

enhancement paragraph, he never obtained a ruling from the trial court on that motion.

Therefore, he did not preserve the issue for review.

       Additionally, when Cortez filed his pro se motion, he was represented by counsel. In

Texas, there is no right to hybrid representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex.

Crim. App. 2007). The trial court’s decision not to rule on a pro se motion filed when the

defendant is represented by counsel is not subject to review.           Id.   Because Cortez was

represented by counsel and the trial court did not rule on his motion, there is nothing for us to

consider on appeal.




                                                –2–
       We overrule Cortez’s sole issue and affirm the trial court’s judgment.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47
131140F.U05




                                              –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MANUEL JOSEPH CORTEZ, Appellant                      On Appeal from the 283rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-01140-CR         V.                        Trial Court Cause No. F-1230535-T.
                                                     Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                         Justices O'Neill and FitzGerald participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 4th day of June, 2014.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –4–